           Case 1:21-cr-00167-LJL Document 14 Filed 06/23/21 Page 1 of 1




                                                 June 23, 2021
                                 REQUEST GRANTED.
                                 The Status Conference previously set for June 25, 2021 is RESCHEDULED to
BY ECF                           August 3, 2021 at 12:00PM. The Court, with consent of all parties, excludes
Honorable Lewis J. Lima          time from June 24, 2021 until August 3, 2021 under the Speedy Trial Act, 18
United States District Judge     U.S.C. 3161(h)(7)(A), upon a finding that the interests of justice outweigh the
Southern District of New York
                                 interests of the public and the defendant in a speedy trial, in that the time
Daniel Patrick Moynihan
                                 between now and August 3 will allow the Government to produce additional
United States Courthouse
                                 discovery, defense counsel and defendant to assess and review the additional
500 Pearl Street
New York, New York 10007         discovery, Government to continue to review defense's mitigation submission,
                                 and parties to continue to discuss a potential pretrial disposition.
Re:     United States v. Jesus Alberto Brito Maldonado           6/24/2021
        21 CR. 167 (LJL)

Dear Judge Liman,

         With the consent of the Government, I respectfully write to request an adjournment of
approximately 30 days of the June 25 status conference. The Government is reviewing a mitigation
submission submitted by the defense and the parties are engaged in negotiation towards a pretrial
resolution of this matter. Additonally, the Government intends to produce additional discovery to the
defense this week.

        An adjournment would allow the parties to continue pretrial negotiations and would give the
defense an opportunity to assess and review the additional anticipated discovery with Mr. Brito. As noted
above, the Government consents to this adjournment. The defense is available the week of July 25 (except
July 29 at 11:00 a.m. and July 30) and the week of August 2.

        Mr. Brito consents to the exclusion of time until the next status conference.


                                                          Respectfully submitted,
                                                          /s/
                                                          Zawadi Baharanyi
                                                          Assistant Federal Defender
                                                          917-612-2753
cc:     Jonathan Bodansky (ECF).
